Case 1:18-cv-04309-PKC-KHP Document 76-2 Filed 01/24/20 Page 1 of 4




           Exhibit 2
            Case 1:18-cv-04309-PKC-KHP Document 76-2 Filed 01/24/20 Page 2 of 4
Ordinary Service                                             November 27, 2019




[Ibiza Lawyers
Ros Lawyers Group]


File # 29654

Client…            :   SECURITIES AND EXCHANGE COMMISSION
Defendant          :   FRANCISCO ABELLAN VILLENA
Subject…           :   SUMMONS
Court..            :   EIVISSA - FIRST INSTANCE




  Summary
  Procedural Resolution
  November 27, 2019                   PROCEEDINGS
                                     POSITIVE SUMMONS.




Best Regards
       Case 1:18-cv-04309-PKC-KHP Document 76-2 Filed 01/24/20 Page 3 of 4



                                                                                                                               2/3




               CENTRAL SERVICE OF PROCESS AND ENFORCEMENT (SCACE)

                                                                              C/ San Crist6fol. 30. Editrcio CETIS. torre 7 - 07800 IBIZA (Balcares)
                                                                                                                            Phone : 971-933-3432

Reference #: [HW: 11694/19]                                             Court: [HW: (ilegible) District Court (USA)]
SCACE Officer: [HW: 107C]                                               Docket #: [HW: 18 CV - 4309, 4307]


                              COMMUNICATION OF SERVICE OF PROCESS

                                    In Ibiza, November 27, 2019 [Circled plus sign]

I, a SCACE officer, at 9:45 a.m., appearedp at the address of the concerned party, Mr. Francisco Abellán Villena, located
at the Centro Penitenciario de Ibiza (Ibiza Penitentiary), in order to exercise the agreed notification proceeding, and
finding:  the same  he/she who claims to be


 I subpoenaed the concerned party to appear on the date and time indicated, and for the purposes, effects and under due
warning, by delivery of a comprehensive citation card with all legal requirements.
 I legally notified him about the resolution dated [HW: unknown], by means of full reading and delivery of an exact copy of
the same, indicating the remedies that may be filed against it, if applicable.
 I subpoena him by delivering a copy of the complaint and accompanying documents, as well as the timely comprehensive
document with all of the legal requirements so that within the indicated time frame he appear before the Court under the
appropriate warnings.
 I requested him for the purposes, effects and under the warnings contained in the card/comprehensive copy of the legal
requirements; to which it states:


  Aware and in agreement, sign with me as proof of your receipt, which I certify, the concerned party refuses to
collect the documentation and to sign it, and he is advised that he is notified in (illegible), which I attest] [Illegible signature]



FAILED PROCEEDING: The agreed service of process has not taken place due to:
 Insufficient address information, as the following is not listed or does not exist:
   street       number  floor  door  letter  housing development  block


 Having located the listed domicile, the concerned party is not there, nor anybody who could account for this party. The
pertaining notices are left on different dates and times, which do not yield any results.

              I attest to all of the above

If it is not the interested party, inform the person of his/her duty to ensure that the documentation is delivered to the recipient, which must be
given to him/her as soon as he/she returns to his/her address, or advise of his/her whereabouts. If the person fails to do so, he/she may be subject
to the penalty provided by law. In addition, inform the person of the restricted and confidential nature of the personal information contained in
the documents and his/her duty to ensure that the person who receives them does not make them known publicly, pursuant to the provisions of
Articles 9, 10, and 11 of Organic Law 15/1999 of December 13 on Data Protection.
Case 1:18-cv-04309-PKC-KHP Document 76-2 Filed 01/24/20 Page 4 of 4



                                                                      3/3
